BELCHER, Commissioner.
This is an appeal from an order made in a habeas corpus hearing remanding the appellant.
The court upon a hearing of an application for a writ of habeas corpus filed in the County Court at Law No. 2 of Harris County, denied the relief sought by said application and remanded the appellant to the custody of the sheriff of Harris County.
No statement of facts or formal bills of exception accompany the record. The judgment shows that both parties introduced evidence upon the hearing, but such evidence is not-authenticated in any manner in the record. The application for the writ, although sworn to,, is but a pleading and does not prove itself..- Therefore *566this court will presume' the regularity and legality of the action of the trial court. 21 Tex.Jur., 491, sec. 66; 1 Branch 2 ed., 599, sec. 622; Ex parte Ambrose, 145 Tex.Cr.R. 582, 170 S.W.2d 731.
The judgment is affirmed.
Opinion approved by the Court.